Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is a second action final which substitutes the first action final issued on 12/3/2021. The first action final was issued in error and the finality was incorrect for using an improper prior art, and therefore, was withdrawn. 

Response to Arguments
Applicant’s argument filed 2/1/2022 regarding Anderson ‘632 (US 20190126632) does not constitute prior art for claim 16 rejection has been fully reviewed and are persuasive. 
Claim 16 has been incorporated into claim 1, and “Martin US 20130278657” is being used in combination with prior arts cited in the non-final office action to reject claim 1. Martin discloses “the first storage element is to store the first sense measurement measured by the sensor, and the second storage element is to store the second sense measurement measured by the sensor”. It is cited in Martin that “The detection systems (1106, 1107, 1108) may detect the presence of a drive bubble in an ink chamber associated with their respective nozzles (1103, 1104, 1105) by taking impedance measurements. These measurements may be stored in their nozzle's respective repositories (1109, 1110, 1111)”, [0068], Figure 11, [0070].
Claim 19 has been incorporated into claims 10 and 14, and “Martin US 20130278657” and “Chia US 20170243645” are being used in combination with prior art cited in the first final . Chia also discloses that the first storage element is a first capacitor connected between the first switch and the second switch, and the second storage element is a second capacitor connected between the first third and the second fourth. Chia cited in [0029] that “FIG. 1 is a circuit diagram showing a circuit 1 which includes a bi-polar memristor 10, a first switch 20 and a second switch 30”. In Figure 1, the storage element, memristor is connected between the first switch and the second switch. Chia also cited in [0029] that “a fourth switch 35 … the third switch 25 … a memristor”. Figure 5 shows that the storage element, memristor is connected also between the third switch and the fourth switch.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 
	Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Govyadinov US 20130278656” in view of “Anderson US 20170001433”, in further view of “Martin US 20130278657”. 
As to claim 1, Govyadinov teaches “A fluid dispensing device (Figure 1, #105; [0002]) 
comprising: storage elements (“stored in memory”, [0064]); and control signals responsive to a given individual fire event that activates a nozzle of the fluid dispensing device to ([0004] teaches “During a droplet release, ink within the ink chamber is forced out of the nozzle by actively increasing the pressure within the chamber ... The evaporated ink component or components expand to form a gaseous drive bubble within the ink chamber. This expansion exceeds the restraining force enough to expel a single droplet out of the nozzle. This process is repeated each time the print head is instructed to fire”; [0029]; [0077] teaches “A processor (1301) may control the timing for both firing nozzles …  In the example of FIG. 13, a processor (1301) is in communication with a firing demultiplexer (1302), which directs a firing command from the processor (1301) to the predetermined nozzle (1303)”; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid): provide a first sense measurement of a first condition of the nozzle, wherein the first sense measurement was measured by a sensor of the nozzle in response to the given individual fire event ([0035] teaches “the sensor (307) measures an impedance value that indicates the drive bubble (303) is in contact with the sensor (307)”; i.e., the sensor measures an impedance value that indicate the driver bubble is in contact with the sensor; [0041]; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid), and provide a second sense measurement of a different second condition of the nozzle, wherein the second sense measurement was measured by the sensor of the nozzle in response to the given individual fire event ([0035]; [0041] teaches “The sensor (510) continues to measure a comparatively high impedance value”; i.e., the sensor 307 in Figure 3 (or 510 if looking at Figure 5, or 205 in Figure 2) continuously measures impedance, and therefore, an impedance measurement taken at a later time can be considered to be a second sense measurement of a different second condition caused by the single fire event since over time the condition changes. This change is sensed by the sensor, therefore utilizing a first and second sense measurement. Therefore, the first and second sense measurements are measured by the same sensor of the nozzle, and in response to the same fire event; [0077]; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid; [0076]).”
	Govyadinov does not explicitly teach “a switch assembly comprising switches“.
Anderson teaches “a switch assembly comprising switches (“one or more latches”, 
[0031]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov in view of Anderson,
being responsive by latches (“switches”) to firing pulse so that firing element will heat an ink and eject the ink onto print medium to efficiently print images. 
	The combination of Govyadinov and Anderson does not explicitly teach “the first storage element to store the first sense measurement measured by the sensor, and the second storage element to store the second sense measurement measured by the sensor”.
	Martin teaches “the first storage element to store the first sense measurement 
measured by the sensor, and the second storage element to store the second sense measurement measured by the sensor (Figure 11, #1109, #1110, #1111; [0028]; [0068] teaches “The detection systems (1106, 1107, 1108) may detect the presence of a drive bubble in an ink chamber associated with their respective nozzles (1103, 1104, 1105) by taking impedance measurements. These measurements may be stored in their nozzle's respective repositories (1109, 1110, 1111)”; [0070]).”


	As to claim 2, the combination of Govyadinov, Anderson and Martin teaches the claimed limitations as discussed in Claim 1.
	Govyadinov teaches	“provide the first sense measurement ([0035] teaches “the sensor (307) measures an impedance value that indicates the drive bubble (303) is in contact with the sensor (307)”; i.e., the sensor measures an impedance value that indicate the driver bubble is in contact with the sensor”; [0073]), and the second sense measurement ([0041] teaches “The sensor (510) continues to measure a comparatively high impedance value”; [0076]; i.e., sensor 307 in Figure 3 (or 510 if looking at Figure 5, or 205 in Figure 2) continuously measures impedance, and therefore, an impedance measurement taken at a later time can be considered to be a second sense measurement of a different second condition since over time the condition changes. This change is sensed by the sensor, therefore utilizing a first and second sense measurement).”
	The combination of Govyadinov and Martin does not explicitly teach “the switches comprise a first switch and a second switch, and the control signals are to activate the first switch while maintaining the second switch inactive, and activate the second switch while maintaining the first switch inactive”. 

control signals are to activate the first switch while maintaining the second switch inactive to provide the measurements to the storage element ([0030]; [0031] teaches “the measure impedance is captured or registered at the occurrence of the first predefined time instant. The drive bubble detect module 104 may include one or more latches for registering and providing the outcome. For registering, the measured impedance is stored in the latches”; [0059]), and activate the second switch while maintaining the first switch inactive to provide the measurement to the storage element ([0033] teaches “the measure impedance is captured or registered at the occurrence of the second predefined time instant. The drive bubble detect module 104 may include a second set of latches for registering and providing the outcome”; [0050] teaches “the drive bubble detect module 104 may further include one or more latches which stores ink out test result 108“; [0059]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov and Martin in view of Anderson, selectively releasing ink droplets onto a print medium so that the ink droplets will bond with the print medium and accurately produce details of printed contents.

	As to claim 3, the combination of Govyadinov, Anderson and Martin teaches the claimed limitations as discussed in Claim 1.
Govyadinov teaches “an analog-to-digital converter to convert the first sense 
measurement or the second sense measurement into digital data ([0079] teaches “an analog to digital converter may convert the measured signals back into digital signals for processing”; [0085]), the control signals ([0029]), and the first sense measurement stored in the first storage element ([0062] teaches “a first impedance measurement with a sensor to detect a drive bubble after a drive bubble formation mechanism is activated”; [0076]) and the second sense measurement stored in the second storage element ([0032]; [0035]; [0094]; i.e., the first and second sense measurements are measured by the same sensor).”
The combination of Govyadinov and Martin does not explicitly teach “the 
switches are selectively activatable by the control signals to alternately couple“.
Anderson teaches “the switches are selectively activatable by the control signals 
to alternately couple measurements stored in the storage elements ([0031] teaches “the measure impedance is captured or registered at the occurrence of the first predefined time instant ... For registering, the measured impedance is stored in the latches”; [0030]; the measure impedance is captured or registered at the occurrence of the second predefined time instant”; [0050]; [0059]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov and Marin in view of Anderson, converting analog signals to digital signals and selectively releasing ink droplets onto a print medium so that the ink droplets will bond with the print medium and accurately produce details of printed contents.

	As to claim 7, the combination of Govyadinov, Anderson and Martin teaches the claimed limitations as discussed in Claim 1.
Govyadinov teaches “the first sense measurement of the first condition of the 
[0035] teaches “the sensor (307) measures an impedance value that indicates the drive bubble (303) is in contact with the sensor (307)”; i.e., the sensor measures an impedance value that indicate the driver bubble is in contact with the sensor;), and the second sense measurement of the different second condition of the nozzle comprises a measurement taken in a different second state of the nozzle ([0041] teaches “The sensor (510) continues to measure a comparatively high impedance value”; [0032]; [0035]; [0094]; i.e., the sensor 307 in Figure 3 (or 510 if looking at Figure 5, or 205 in Figure 2) continuously measures impedance, and therefore, an impedance measurement taken at a later time can be considered to be a second sense measurement of a different second condition since over time the condition changes. This change is sensed by the sensor, therefore utilizing a first and second sense measurement of the nozzle).”

	As to claim 8, the combination of Govyadinov, Anderson and Martin teaches the claimed limitations as discussed in Claim 1.
Govyadinov teaches “control signals to provide the first sense measurement from the 
given individual fire ([0035] teaches “the sensor (307) measures an impedance value that indicates the drive bubble (303) is in contact with the sensor (307)”; i.e., the sensor measures an impedance value that indicate the driver bubble is in contact with the sensor; [0076]), and provide the second sense measurement from the given individual fire event ([0041] teaches “The sensor (510) continues to measure a comparatively high impedance value”; [0032]; [0035]; [0094]; i.e., the sensor 307 in Figure 3 (or 510 if looking at Figure 5, or 205 in Figure 2) continuously measures impedance, and therefore, an impedance measurement taken at a later time can be considered to be a second sense measurement of a different second condition caused by the single fire event since over time the condition changes. This change is sensed by the sensor, therefore utilizing a first and second sense measurement. Therefore, the first and second sense measurements are measured by the same sensor of the nozzle, and in response to the same fire event; [0077]; [0004]; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid; [0076]).”
The combination of Govyadinov and Martin does not explicitly teach “the 
switches are controllable by the control signals to provide a first relative time period and provide a different second relative time period”.
Anderson teaches “the switches are controllable by the control signals ([0059]; [0060] 
teaches “the ink out latch 406 and the ink in latch 408 receive timing signals through a combination of a counter 410, a multiplexer 412, an equality module 414 and a test select latch 416”) to provide a first relative time period ([0050]; [0081] teaches “at a first predetermined time instant based on which a first test result is obtained”), and provide the second sense measurement to the second storage element a different second relative time period from the given fire event ([0050]; [0083] teaches “at a second predetermined time instant, based on which a second test result is obtained ... the impedance is measured with respect to the falling edge of the firing pulse”).”

effective filing date of the claimed invention to modify Govyadinov and Martin in view of Anderson, controlling switches by control signals to provide a first sense measurement to a first storage element a first relative time period from a fire event and a second sense measurement to a second storage element a different second relative time period from a given fire event so that a condition of the print nozzle can be accurately determined.

	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Govyadinov US 20130278656” in view of “Anderson US 20170001433” and “Martin US 20130278657”, in further view of “Jones US 20050207634”.
 	As to claim 4, the combination of Govyadinov, Anderson and Martin teaches the claimed limitations as discussed in Claim 1.
	Govyadinov teaches “analog-to-digital converter ([0079]).”
	The combination of Govyadinov, Anderson and Martin does not explicitly teach “a first analog-to-digital converter to convert the first sense measurement stored in the first storage element into digital data”.
Jones teaches “a first analog-to-digital converter to convert the first sense 
measurement stored in the first storage element into digital data ([0232] teaches “Signals from the optical sensor 220 are sent to an amplifier circuit 222, which, in turn, sends an output to an analog-to-digital converter 224 ... The microprocessor 212 stores each element of data from the optical sensor 220 in a range of memory locations in a random access memory ("RAM") 226”; [0248] teaches “The analog output … is converted into a digital signal by means of an analog-to-digital (ADC) converter unit 270”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov, Anderson and Martin in view of Jones, converting analog signals to digital signals and selectively releasing ink droplets onto a print medium so that the ink droplets will bond with the print medium and accurately produce details of printed contents.

	As to claim 5, the combination of Govyadinov, Anderson, Martin and Jones teaches the claimed limitations as discussed in Claim 4.
	Govyadinov teaches “analog-to-digital converter ([0079]).”
	The combination of Govyadinov, Anderson and Martin does not explicitly teach “a second analog-to-digital converter to convert the second sense measurement stored in the second storage element into digital data”.
	Jones teaches “a second analog-to-digital converter to convert the second sense measurement stored in the second storage element into digital data ([0232] teaches “Signals from the optical sensor 220 are sent to an amplifier circuit 222, which, in turn, sends an output to an analog-to-digital converter 224 ... The microprocessor 212 stores each element of data from the optical sensor 220 in a range of memory locations in a random access memory ("RAM") 226”; [0249] The analog output of the detector 274 is converted into a digital signal by means of a second analog to digital converter 276”).”
It would have been obvious to one of ordinary skill in the art before the


	As to claim 6, the combination of Govyadinov, Anderson, Martin and Jones teaches the claimed limitations as discussed in Claim 4.
Govyadinov teaches “a storage device to store the digital data (“stored in 
memory”, [0064], [0076]; [0079] teaches “an analog to digital converter may convert the measured signals back into digital signals for processing”; [0094]).”

	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Govyadinov US 20130278656” in view of “Martin US 20130278657”, in further view of “Chia US 20170243645”. 
	As to claim 10, Govyadinov teaches “A printhead die comprising: a nozzle 
comprising a sensor (Figure 2, #205, #210, #204) and to dispense a printing fluid ([0001] teaches “In inkjet printing, ink droplets are released from an array of nozzles in a print head onto a printing medium”; [0003]); a controller (“processor”, [0077]); and a sample and hold circuit coupled to the nozzle, the sample and hold circuit comprising: storage elements (“stored in memory”, [0064]; [0077] teaches “ FIG. 13 is a diagram of illustrative circuitry (1300) determining an issue, according to principles described herein. A processor (1301) may control the timing for both firing nozzles and taking measurements within their associated ink chambers”); “the storage element comprise capacitor (“memristor memory”, [0076]); control signals ([0029]), and a first sense measurement of a first condition of the nozzle, wherein the first sense measurement was measured by the sensor of the nozzle in response to a given individual fire event ([0004]; [0035] teaches “Since the sensor is in contact with the bubble's gas (305), the sensor (307) measures an impedance value that indicates the drive bubble (303) is in contact with the sensor (307)”; i.e., the sensor measures an impedance value that indicate the driver bubble is in contact with the sensor; [0077]; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”); similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid; [0076]), and a second sense measurement of a different second condition of the nozzle, wherein the second sense measurement was measured by the sensor of the nozzle in response to the given individual fire event ([0032]; [0035]; [0041] teaches “The sensor (510) continues to measure a comparatively high impedance value”; [0076]; i.e., the sensor 307 in Figure 3 (or 510 if looking at Figure 5, or 205 in Figure 2) continuously measures impedance, and therefore, an impedance measurement taken at a later time can be considered to be a second sense measurement of a different second condition caused by the single fire event since over time the condition changes. This change is sensed by the sensor, therefore utilizing a first and second sense measurement. Therefore, the first and second sense measurements are measured by the same sensor of the nozzle, and in response to the same fire event; [0004]; [0077]; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid; [0076])”, the controller to activate the control signals having respective timing relationships with respect to the given individual fire event that activates the nozzle ([0082] teaches “print data qualifying unit (1309) that is in communication with the processor (1301) that instructs the nozzles to fire”).”
	Govyadinov does not explicitly teach “the first storage element, and the second storage element”.
	Martin teaches “the first storage element, and the second storage element (Figure 11, #1109, #1110, #1111; [0068] teaches “The detection systems (1106, 1107, 1108) may detect the presence of a drive bubble in an ink chamber associated with their respective nozzles (1103, 1104, 1105) by taking impedance measurements. These measurements may be stored in their nozzle's respective repositories (1109, 1110, 1111)”; [0070]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govyadinov in view of Martin, storing a first sense measurement and a second sense measurement so that the condition of the nozzles can be accurately determined (Martin, [0069].
	The combination of Govyadinov and Martin does not explicitly teach “storage elements comprising: capacitors; a switch assembly comprising the first switch, the second switch, the 
	Chia teaches “storage elements comprising: capacitors (Figures 1 & 5, “memristors’, [0001]); a switch assembly comprising the first switch, the second switch ([0014] teaches “a first switch and a second switch”), the third switch and the fourth switch ([0029] teaches “a third switch 25 … a fourth switch 35”); the first storage element is a first capacitor connected between the first switch and the second switch ([0015] teaches “FIG. 1 is a circuit diagram showing a circuit 1 which includes a bi-polar memristor 10, a first switch 20 and a second switch 30”; [0043]; i.e., in Figure 1, the storage element, memristor is connected between the first switch and the second switch), and the second storage element is a second capacitor connected between the third switch and the fourth switch (Figure 5; [0029] teaches “a fourth switch 35 … the third switch 25 … a memristor”; [0043]; i.e., in Figure 5, the storage element, memristor is connected also between the third switch and the fourth switch).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov and Martin in view of Chia, connecting a first storage element which is a first capacitor between a first switch and a second switch, and a second storage element which is a second capacitor between the third switch and the fourth switch so that fluid ejection from particular fluid ejection apertures can be efficiently managed and effectively save costs (Chia, [0048]). It would have been obvious to one of ordinary skill in the art to connect a second storage element between a third switch and a 

	As to claim 14, Govyadinov teaches “A system comprising: a processor (“processor”, [0077]); and a fluid dispensing device comprising: a nozzle ([0001] teaches “In inkjet printing, ink droplets are released from an array of nozzles in a print head onto a printing medium”); a sample and hold circuit to store a plurality of measurements of respective different conditions of the nozzle in response to a single fire event to activate the nozzle ([0035]; [0041] teaches “The sensor (510) continues to measure a comparatively high impedance value”; [0064]; [0076]; i.e., the sensor 307 in Figure 3 (or 510 if looking at Figure 5, or 205 in Figure 2) continuously measures impedance, and therefore, an impedance measurement taken at a later time can be considered to be a second sense measurement of a different second condition caused by the single fire event since over time the condition changes. The first and second sense measurements are measured by the same sensor of the nozzle, and in response to the same fire event; [0004]; [0077]; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid), wherein the sample and hold circuit comprises: storage element comprising capacitor (Figure 12, #1204; “memristor memory”, [0076]), and control signals having responsive to the single fire event ([0004]; [0077]; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid) a first sense measurement of a first condition of the nozzle, wherein the first sense measurement was measured by a sensor of the nozzle in response to the single fire event ([0004]; [0035] teaches “Since the sensor is in contact with the bubble's gas (305), the sensor (307) measures an impedance value that indicates the drive bubble (303) is in contact with the sensor (307)”; i.e., the sensor measures an impedance value that indicate the driver bubble is in contact with the sensor; [0076]; [0077]; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid), and a second sense measurement of a different second condition of the nozzle, wherein the second sense measurement was measured by the sensor of the nozzle in response to the single fire event ([0004]; [0032]; [0035]; [0041] teaches “The sensor (510) continues to measure a comparatively high impedance value”; i.e., the sensor 307 in Figure 3 (or 510 if looking at Figure 5, or 205 in Figure 2) continuously measures impedance, and therefore, an impedance measurement taken at a later time can be considered to be a second sense measurement of a different second condition caused by the single fire event since over time the condition changes. This change is sensed by the sensor, therefore utilizing a first and second sense measurement. Therefore, the first and second sense measurements are measured by the same sensor of the nozzle, and in response to the same fire event; [0076]; [0077]; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid)), and an output interface to output the plurality of measurements comprising the first sense measurement and the second sense measurement to the processor, wherein the processor is to determine a health of the fluid dispensing device responsive to the plurality of measurements (Figure 14, #1404; [0041]; [0051] teaches “Consequently, the output from that sensor can be used to determine which of the various issues described is occurring in a particular nozzle of the print head”; [0060] teaches “Upon indication that there is an unhealthy nozzle condition, a processor may determine to make a remedial action. For example, the processor may determine to increase the energy applied to the heater to compensate for a weak bubble formation”; i.e., the sensor 307 in Figure 3 (or 510 if looking at Figure 5, or 205 in Figure 2) continuously measures impedance, and therefore, an impedance measurement taken at a later time can be considered to be a second sense measurement of a different second condition since over time the condition changes).”

	Martin teaches “the first storage element, and the second storage element (Figure 11, #1109, #1110, #1111; [0068] teaches “The detection systems (1106, 1107, 1108) may detect the presence of a drive bubble in an ink chamber associated with their respective nozzles (1103, 1104, 1105) by taking impedance measurements. These measurements may be stored in their nozzle's respective repositories (1109, 1110, 1111)”; [0070]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govyadinov in view of Martin, storing a first sense measurement and a second sense measurement so that the condition of the nozzles can be accurately determined (Martin, [0069].
	The combination of Govyadinov and Martin does not explicitly teach “storage elements comprising: capacitors; a switch assembly comprising the first switch, the second switch, the third switch and the fourth switch; the first storage element is a first capacitor connected between the first switch and the second switch; and wherein the second storage element is a second capacitor connected between the third switch and the fourth switch”.
	Chia teaches “storage elements comprising: capacitors (Figures 1 & 5, “memristors’, [0001]); a switch assembly comprising the first switch, the second switch ([0014] teaches “a first switch and a second switch”), the third switch and the fourth switch ([0029] teaches “a third switch 25 … a fourth switch 35”); the first storage element is a first capacitor connected between the first switch and the second switch ([0015] teaches “FIG. 1 is a circuit diagram showing a circuit 1 which includes a bi-polar memristor 10, a first switch 20 and a second switch 30”; [0043]; i.e., in Figure 1, the storage element, memristor is connected between the first switch and the second switch), and the second storage element is a second capacitor connected between the third switch and the fourth switch (Figure 5; [0029] teaches “a fourth switch 35 … the third switch 25 … a memristor”; [0043]; i.e., in Figure 5, the storage element, memristor is connected also between the third switch and the fourth switch).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov and Martin in view of Chia, connecting a first storage element which is a first capacitor between a first switch and a second switch, and a second storage element which is a second capacitor between the third switch and the fourth switch so that fluid ejection from particular fluid ejection apertures can be efficiently managed and effectively save costs (Chia, [0048]). It would have been obvious to one of ordinary skill in the art to connect a second storage element between a third switch and a fourth switch because mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2D 669, 124 USPQ 378 (CCPA 1960).

	Claims 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Govyadinov US 20130278656” in view of “Chia US 20170243645”, in further view of “Anderson US 20170001433”. 
	As to claim 11, the combination of Govyadinov and Chia teaches the claimed limitations as discussed in Claim 10.
	Govyadinov teaches “the control signals ([0029]), and the given individual fire event ([0004; [0077]; [0081] teaches “The sensing unit (1304) may be in communication with … measurement differences would be in each nozzle at specific times after a firing event”; i.e., when a processor sent a single command to activate a heater within the ink chambers, a print head use a resistive heater to heat a liquid and cause a nozzle to release liquid (“fluid”). Similar to the current claimed invention ([0001] & [0012] of specification filed), Govyadinov’s system utilizes the heat from the fire to cause pressure within the chamber increased and the evaporated ink component expands, resulting in the expel of a droplet out of the nozzle and the release of liquid).”
	The combination of Govyadinov and Chia does not explicitly teach “a first control signal to activate the first switch a first time period, and a second control signal to activate the third switch a different second time period”.
	Anderson teaches “a first control signal to activate the first switch a first time period from the given fire event ([0059]; [0060] teaches “the ink out latch 406 and the ink in latch 408 receive timing signals”; [0081] teaches “At block 604, electrical impedance is determined … at a first predetermined time instant based on which a first test result is obtained. In one example, the impedance is measured with respect to the falling edge of the firing pulse”), and a second control signal to activate the third switch a different second time period from the given fire event (“one or more latches”, [0031]; [0083] teaches “At block 606, electrical impedance is determined … at a second predetermined time instant, based on which a second test result is obtained. In one example, the impedance is measured with respect to the falling edge of the firing pulse”).”
It would have been obvious to one of ordinary skill in the art before the


	As to claim 12, the combination of Govyadinov, Chia, and Anderson teaches the claimed limitations as discussed in Claim 11.
	The combination of Govyadinov and Chia does not explicitly teach “before an end of the first time period, the second control signal is inactive and the first control signal is active, and wherein after the end of the first time period, the first control signal is inactive and the second control signal is active”.
Anderson teaches “before an end of the first time period, the second control 
signal is inactive and the first control signal is active, and wherein after the end of the first time period, the first control signal is inactive and the second control signal is active ([0025] teaches “the minimal circuitry implemented onto the print die may register the logical output signals at the first predefined time interval and the second predefined time interval”; [0031]; [0033]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov and Chia in view of Anderson, to have two control signals active and inactive at different time periods so that a 

	As to claim 13, the combination of Govyadinov and Chia teaches the claimed limitations as discussed in Claim 10.
	The combination of Govyadinov and Chia does not explicitly teach “the first condition of the nozzle corresponds to a drive bubble being present in the nozzle, and the second condition of the nozzle corresponding to the drive bubble not present in the nozzle”.
Anderson teaches “the first condition of the nozzle corresponds to a drive bubble 
being present in the nozzle, and the second condition of the nozzle corresponding to the drive bubble not present in the nozzle ([0015]; [0031] teaches “While measuring the impedance across the print nozzle, the drive bubble detect module 104 may compare the measured impedance with respect to a threshold impedance, at the first predetermined time instant”; [0033] teaches “The drive bubble detect module 104 further may also compare the measured impedance with respect to the threshold impedance, at the second predetermined time instant”; [0042]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov and Chia in view of Anderson, so that a first condition of a nozzle will corresponds to a drive bubble being present in the nozzle, and a second condition of a nozzle will correspond to the drive bubble not present in the nozzle. By combining Govyadinov and Anderson, a timing circuitry will activate a 

	As to claim 15, the combination of Govyadinov and Chia teaches the claimed limitations as discussed in Claim 14.
	The combination of Govyadinov and Chia not explicitly teaches “the first condition of the nozzle corresponds to a drive bubble being present in the nozzle, and the second condition of the nozzle corresponds to the drive bubble not present in the nozzle”.
Anderson teaches “the first condition of the nozzle corresponds to a drive bubble 
being present in the nozzle, and the second condition of the nozzle corresponds to the drive bubble not present in the nozzle ([0015]; [0031] teaches “While measuring the impedance across the print nozzle, the drive bubble detect module 104 may compare the measured impedance with respect to a threshold impedance, at the first predetermined time instant”; [0033] teaches “The drive bubble detect module 104 further may also compare the measured impedance with respect to the threshold impedance, at the second predetermined time instant”; [0042]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov and Chia in view of Anderson, so that a first condition of a nozzle will corresponds to a drive bubble being present in the nozzle, and a second condition of a nozzle will correspond to the drive bubble not present in the nozzle. By combining Govyadinov and Anderson, a timing circuitry will activate a .

	Claims 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Govyadinov US 20130278656” in view of “Anderson US 20170001433” and “Martin US 20130278657”, in further view of “Chia US 20170243645”.
	As to claim 9, the combination of Govyadinov, Anderson and Martin teaches the claimed limitations as discussed in Claim 1.
Govyadinov teaches “the storage element comprise capacitor (“The memory 
may be … memristor memory”, [0076]).” 
	The combination of Govyadinov, Anderson and Martin does not explicitly teach “the storage elements comprise capacitors”.
	Chia teaches “the storage elements comprise capacitors (“memristors”, [0001], [0047]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov, Anderson and Martin in view of Chia, so that the storage elements will comprise capacitors. As a result, the capacitors will only occupy a relatively small space on a fluid ejection device and leaving other space free for other purposes (Chia, [0047]), and fluid ejection from particular fluid ejection apertures can be efficiently managed and effectively save costs (Chia, [0048]).

	As to claim 17, the combination of Govyadinov, Anderson, Martin and Chia teaches the claimed limitations as discussed in Claim 9.
“memristor memory”, [0076]).” 
	The combination of Govyadinov, Anderson, Marin does not explicitly teach “a switch assembly comprising the first switch, the second switch, the third switch and the fourth switch; the first storage element is a first capacitor connected between the first switch and the second switch; and wherein the second storage element is a second capacitor connected between the third switch and the fourth switch”. 
	Chia teaches “a switch assembly comprising the first switch, the second switch ([0014] teaches “a first switch and a second switch”), the third switch and the fourth switch ([0029] teaches “a third switch 25 … a fourth switch 35”); the first storage element is a first capacitor connected between the first switch and the second switch (“memristors”, [0001]; [0015] teaches “FIG. 1 is a circuit diagram showing a circuit 1 which includes a bi-polar memristor 10, a first switch 20 and a second switch 30”; [0047]; i.e., in Figure 1, the storage element, memristor is connected between the first switch and the second switch), and the second storage element is a second capacitor connected between the third switch and the fourth switch ([0029] teaches “a fourth switch 35 … the third switch 25 … a memristor”; Figure 5; [0047]; i.e., in Figure 5, the storage element, memristor is connected also between the third switch and the fourth switch).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Govyadinov and Anderson in view of Chia, connecting a first storage element which is a first capacitor between a first switch and a second switch, and a second storage element which is a second capacitor between the third switch and the fourth switch so that fluid ejection from particular fluid ejection apertures can 

	As to claim 18, the combination of Govyadinov, Anderson, Martin and Chia teaches the claimed limitations as discussed in Claim 17.
	Govyadinov teaches “an analog-to- digital converter (“analog to digital converter”, [0079]), the first sense measurement from the sensor ([0062] teaches “a first impedance measurement with a sensor to detect a drive bubble”), the first sense measurement ([0062]), connects the second sense measurement from the sensor ([0035]; [0041] teaches “The sensor (510) continues to measure a comparatively high impedance value”; i.e., the sensor 307 in Figure 3 (or 510 if looking at Figure 5, or 205 in Figure 2) continuously measures impedance, and therefore, the first and second sense measurements are measured by the same sensor”; the second sense measurement ([0064]).”
	The combination of Govyadinov, Anderson and Martin does not explicitly teach “the first switch, the first capacitor, the second switch, the third switch, the second capacitor, and the fourth switch”.
	Chia teaches “the first switch and the second switch ([0014] teaches “a first switch and a second switch”), and the third switch and the fourth switch ([0029] teaches “a third switch 25 … a fourth switch 35”)”; and the first capacitor, the second capacitor (“memristors”, [0001], [0047]; Figures 1 & 5).”

date of the claimed invention to modify Govyadinov, Anderson and Martin in view of Chia, connecting a first sense measurement to a first capacitor when a first switch is activated, the first sense measurement stored in the first capacitor to the analog-to-digital converter when a second switch is activated, the second sense measurement to the second capacitor when a third switch is activated, and the second sense measurement stored in the second capacitor to the analog-to-digital converter when a fourth switch is activated so that fluid ejection from particular fluid ejection apertures can be efficiently managed and effectively save costs (Chia, [0048]). It would have been obvious to one of ordinary skill in the art to connect a first sense measurement to a first capacitor when a first switch is activated, the first sense measurement stored in the first capacitor to the analog-to-digital converter when a second switch is activated, the second sense measurement to the second capacitor when a third switch is activated and the second sense measurement stored in the second capacitor to the analog-to-digital converter when a fourth switch is activated because mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2D 669, 124 USPQ 378 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAL C MANG/            Examiner, Art Unit 2863          

/TARUN SINHA/            Primary Examiner, Art Unit 2863